Case: 14-41419      Document: 00513103357         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 July 2, 2015

                                    No. 14-41419                                Lyle W. Cayce
                                                                                     Clerk
                                  Summary Calendar


JOSEPH L. FOWLER, SR.,

                                                 Plaintiff-Appellant

v.

TIMBER ROCK RAILROAD, L.L.C.,

                                                 Defendant-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-515


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Joseph L. Fowler, Sr. appeals the district court’s summary-judgment
dismissal of his race and age discrimination claims against Timber Rock
Railroad, L.L.C. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41419    Document: 00513103357     Page: 2     Date Filed: 07/02/2015


                                    No. 14-41419

      Fowler, a 59-year-old African American, began working as a railroad
engineer for Timber Rock in June 2004. Trainmaster Douglas Marshall acted
as his supervisor. In August 2011, Marshall issued Fowler a written warning
for failing to stop a locomotive and causing it to derail in violation of the
General Code of Operating Rules (“GCOR”).          In February 2013, Marshall
issued Fowler a second warning for occupying main tracks without proper
authority in violation of the GCOR and 49 C.F.R. § 240.117(e)(4).
      Following the second infraction, Timber Rock scheduled a hearing. On
the day of the hearing, Fowler met with Marshall to surrender his engineer
certificate, as required by 49 C.F.R. § 240.117(g)(3)(ii). At the meeting, Fowler
asked Marshall what the outcome of the hearing would be. Marshall told
Fowler that the situation seemed bad because of the seriousness of the
situation. He informed Fowler that he could either resign or go through with
the hearing and risk having a violation on his record. Fowler chose to resign
and voluntarily signed a statement reflecting his intent to do so.
      Following his resignation, Fowler brought suit against Timber Rock,
claiming Marshall constructively discharged him and bullied him into
resigning because of his race and age. The district court granted summary
judgment for Timber Rock, and Fowler timely appealed to this court.
      “We review the grant of a motion for summary judgment de novo.” Lee
v. Kan. City S. Ry. Co., 574 F.3d 253, 257 (5th Cir. 2009) (citation omitted). To
establish a prima facie case of race discrimination, an employee must
demonstrate, inter alia, that: (1) “he was the subject of an adverse employment
action” and (2) “he was treated less favorably because of his membership in [a]
protected class than were other similarly situated employees . . . under nearly
identical circumstances.” Id. at 259 (citations omitted).


                                          2
     Case: 14-41419      Document: 00513103357         Page: 3    Date Filed: 07/02/2015


                                         No. 14-41419

       Regarding the first factor, we agree with the district court that Timber
Rock did not constructively discharge Fowler because it did not “make[]
working conditions so intolerable that a reasonable employee would feel
compelled to resign.” Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 771
(5th Cir. 2001) (citations omitted). Fowler was simply informed of his options
and made a calculated decision to resign rather than proceeding with the
hearing on his rules violation. Moreover, the revocation of Fowler’s license was
not an adverse employment action because 49 C.F.R. § 240.117(g)(3)(ii)
mandated that result.        Nevertheless, as the district court noted, Fowler’s
suspension without pay did constitute an adverse employment action. See
LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 390 (5th Cir. 2007).
       Looking to the second factor, we agree that Fowler and his proffered
comparator were not subject to “nearly identical circumstances.” See Lee, 574
F.3d at 259-60. Fowler argues that John Grant, a white employee, was offered
remedial training and the opportunity to work in an inferior position after his
second serious rules violation. 1 Unlike Grant, however, Fowler resigned after
his second violation, so there is no basis for concluding that he was treated less
favorably. As one illustration of this point, the district court noted that Fowler
“resigned in an effort to avoid the very penalty which Mr. Grant received—the
inclusion of a second rules violation on his permanent employment record.”
Thus, the fact that Fowler resigned following his second rules violation,
whereas Grant did not, is of primary importance in explaining their differences
in treatment. And, as we have noted, “[i]f the difference between the plaintiff’s
conduct and that of those alleged to be similarly situated accounts for the
difference in treatment received from the employer, the employees are not


       1The district court disagreed with this characterization, noting that Grant was fired
and subsequently applied for and obtained an inferior position.
                                                3
    Case: 14-41419    Document: 00513103357     Page: 4    Date Filed: 07/02/2015


                                    No. 14-41419

similarly situated for the purposes of an employment discrimination analysis.”
Id. at 260 (citation and quotations omitted). Fowler was not similarly situated
to Grant, and he has therefore failed to establish a prima facie case of race
discrimination.
      Because we have rejected Fowler’s claim that he was constructively
discharged, he cannot establish a prima facie case of age discrimination, which,
among other factors, requires an employee to demonstrate that he was actually
discharged. Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 378 (5th
Cir. 2010).
      Finally, as the district court observed, Fowler also did not offer any
evidence that Timber Rock used his serious rules violations as pretext for
discrimination. See id. at 378-79; Lee, 574 F.3d at 259.
      AFFIRMED.




                                          4